Exhibit 10.1
SECURITIES PURCHASE AGREEMENT
 
SECURITIES PURCHASE AGREEMENT, dated as of March 3, 2011, (this “Agreement”), by
and between Premier Alliance Group, Inc., a Nevada corporation, having its
principal place of business located at 4521 Sharon Rd., Suite 300, Charlotte,
North Carolina 28211  (the “Company”), and Miriam Blech, an individual resident
of the State of New York (“Blech”), and River Charitable Remainder Unitrust
f/b/o Isaac Blech (each, a “Purchaser” and the “Purchasers”).
 
W I T N E S S E T H
 
WHEREAS, the Company wishes to issue and sell to the Purchasers, and the
Purchasers wish to purchase from the Company, upon the terms and subject to the
conditions set forth herein, an aggregate of (i) 2,380,952 shares of the 7%
$2.10 Series C Preferred Stock, $.001 par value (“Series C Preferred Stock”);
and (ii) 7,142,856 warrants to purchase the Company’s common stock, $.001 par
value (“Common Stock”) exercisable during the five-year period commencing on the
date of issuance at $0.77 per share (the “Warrants”).  The aggregate purchase
price for the Series C Preferred Stock and Warrants is $5,000,000 (the “Purchase
Price”).
 
NOW, THEREFORE, for and in consideration of the premises and the mutual
agreements contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
 
1.  
Purchase and Sale; Mutual Deliveries.

 
(a) Upon the following terms and conditions, the Company shall issue and sell to
the Purchasers, and the Purchasers shall purchase from the Company, the number
of shares of Series C Preferred Stock and Warrants as listed on Schedule 1
attached hereto.  The shares of Series C Preferred Stock and the Warrants being
sold hereunder (the “Purchased Securities”) shall be issued to the Purchasers
upon receipt of the Purchase Price on the date hereof (the “Closing Date”).  The
shares of Series C Preferred Stock constituting the Purchased Securities shall
be evidenced by a certificate issued in the name of each the Purchasers, bearing
substantially the following legend:
 
THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY OTHER SECURITIES LAWS, AND SUCH
SECURITIES MAY NOT BE SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED IN
THE ABSENCE OF SUCH REGISTRATION UNDER SAID ACT AND LAWS OR AN EXEMPTION
THEREFROM.
 

 
 

--------------------------------------------------------------------------------

 



 
(b) The following provisions shall apply to the payment of the Purchase Price
and the delivery of the Certificates and the Warrants.
 
(i) The Purchasers shall pay the Purchase Price by delivering immediately
available funds in United States Dollars to Maxim Group LLC by wire transfer to
an account to be specified in writing by the Company.
 
(ii) On the Closing Date, the Company shall deliver certificates representing
the Series C Preferred Stock and the Warrants to the Purchasers, each duly
executed on behalf of the Company and issued in the names of each Purchaser.
 
(c) As used herein, each of the following terms has the meaning set forth below,
unless the context otherwise requires:
 
(i) “Affiliate” means, with respect to a specific Person referred to in the
relevant provision, another Person who or which Controls or is Controlled by or
is under common Control with such specified Person.
 
(ii) “Certificates” means the certificates representing the shares of Series C
Preferred Stock constituting Purchased Securities, duly executed by the Company
and issued on the Closing Date in the names of each Purchaser.
 
(iii) “Certificate of Designation” means the certificate of designation for the
Series C Preferred Stock in the form attached hereto as Exhibit A.
 
(iv) “Closing Date” means the date of the closing of the purchase and sale of
the Purchased Shares, as provided herein.
 
(v) “Control” (including the terms “Controlling,” “Controlled by” or “under
common Control with”) means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.
 
(vi) “Person” means any living person or any entity, such as, but not
necessarily limited to, a corporation, partnership or trust.
 
(vii) “Registration Rights Agreement” means the Registration Rights Agreement
between the Company and the Purchasers being executed simultaneously herewith.
 
(viii) “Transaction Agreements” means this Agreement and the Registration Rights
Agreement, and includes all ancillary documents referred to in those agreements.
 
2.  
Representations and Warranties of the Company.  The Company represents and
warrants to the Purchasers that:

 

 
 

--------------------------------------------------------------------------------

 



 
(a) The Company has the requisite corporate power and authority to enter into
this Agreement and the other Transaction Agreements and to perform its
obligations hereunder and thereunder.  The execution and delivery by the Company
of this Agreement and the other Transaction Agreements and the consummation by
the Company of the transactions contemplated hereby and thereby have been duly
authorized by all necessary corporate action on the part of the Company.  This
Agreement and the other Transaction Agreements have been duly executed and
delivered by the Company and, assuming the authorization, execution and delivery
of this Agreement and the other Transaction Agreements by each party hereto and
thereto (other than the Company), constitute the valid and binding obligations
of the Company enforceable against it in accordance with their respective terms,
subject to the effects of any applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or other laws of general applicability
affecting creditors’ rights generally and to general equitable principles.
 
(b) The authorized capital stock of the Company consists of (i) 45,000,000
shares of Common Stock, of which _7,967,992______ shares are outstanding on the
date hereof, and (ii) 5,000,000 shares of preferred stock, $.001 par value per
share (“Preferred Stock”), of which 2,000,000 shares have been designated as 7%
Series B Convertible Preferred Stock (“Series B Preferred Stock”).  On the date
hereof, _1,200,000____ shares of Series B Preferred Stock are outstanding.  No
other shares of Preferred Stock are outstanding.  All issued and outstanding
shares of Common Stock and Preferred Stock have been duly authorized and validly
issued and are fully paid, nonassessable and were issued in compliance with any
applicable preemptive rights.  The Company has sufficient authorized and
unissued shares of Common Stock as may be necessary to effect the issuance of
the shares of Common Stock upon conversion or exercise of the Purchased
Securities.  The shares of Common Stock underlying the Purchased Securities have
been duly authorized and, when issued, will be duly and validly issued, fully
paid and non-assessable and will not subject the holder thereof to personal
liability by reason of being such holder.
 
(c) There are no preemptive rights of any shareholder of the Company or any
other Person to acquire the Purchased Securities. No party has a currently
exercisable right of first refusal that would be applicable to any or all of the
transactions contemplated by the Transaction Agreements.
 
(d) There is no pending, or to the knowledge of the Company, threatened,
judicial, administrative or arbitral action, claim, suit, proceeding or
investigation (collectively, “Actions”) that (i) might affect the validity or
enforceability of this Agreement or (ii) except as set forth in the SEC
Documents, involves the Company.  None of the Actions set forth in the SEC
Documents, if adversely determined, could reasonably be expected to have a
material adverse effect on the business, operations, financial condition or
results of operations of the Company and its subsidiaries taken as a whole.  The
Company is not party to or subject to the provisions of any injunction,
judgment, decree
 

 
 

--------------------------------------------------------------------------------

 

 or order of any court, regulatory body, administrative agency or other
governmental body.
 
(e) No consent or approval of, or exemption by, or filing with, any party or
governmental or public body or authority is required in connection with the
execution, delivery and performance under this Agreement or any of the other
Transaction Agreements or the taking of any action contemplated hereunder or
thereunder, other than (i) the filing with the SEC of one or more Registration
Statements in accordance with the requirements of the Registration Rights
Agreement, (ii) filings required by applicable state and federal securities
laws, (iii) the filing of a Notice of Sale of Securities on Form D with the SEC
under Regulation D of the Securities Act, and (iv) the filing of the Certificate
of Designation with the Secretary of State of the State of Nevada.
 
(f) The Company has been duly organized and validly exists as a corporation in
good standing under the laws of the State of Nevada and has all requisite
corporate power and authority to carry on its business as now conducted and as
described in the SEC Documents and to own its properties.  Each of the Company’s
subsidiaries has been duly organized and validly exists as a corporation in good
standing under the laws of its jurisdiction of incorporation and has all
requisite corporate power and authority to carry on its business as now
conducted and as described in the SEC Documents and to own its properties.  The
Company is duly qualified to do business as a foreign corporation and is in good
standing in each jurisdiction in which the conduct of its business or its
ownership or leasing of property makes such qualification necessary, except
where the failure to so qualify, individually or in the aggregate, would not
have a material adverse effect on the business, operations, financial condition
or results of the operations of the Company and its subsidiaries taken as a
whole.  Each of the Company’s subsidiaries is duly qualified to do business as a
foreign corporation and is in good standing in each jurisdiction in which the
conduct of its business or its ownership or leasing of property makes such
qualification necessary, except where the failure to so qualify, individually or
in the aggregate, would not have a material adverse effect on the business,
operations, financial condition or results of the operations of the Company and
its subsidiaries taken as a whole.
 
(g) The execution, delivery and performance of this Agreement and each of the
other Transaction Agreements by the Company, the issuance of the Purchased
Securities, and the consummation of the transactions contemplated hereby and by
the other Transaction Agreements, will not (i) violate or conflict with any
provision of the Company’s articles of incorporation or bylaws, each as
currently in effect, (ii) violate, conflict with or result in the breach of any
of the terms of, or constitute (or with notice or lapse of time or both
constitute) a default under, accelerate the maturity or performance of, or
payment under, any material contract or other agreement to which the Company or
any of its subsidiaries is a party or by or to which the Company, any of its
subsidiaries or any of their respective assets or properties may be bound or
subject, (iii) result in the imposition or creation of any lien or encumbrance
upon any assets or properties owned or used by the Company or any of its
subsidiaries or (iv) violate or conflict with any order, judgment, injunction,
 

 
 

--------------------------------------------------------------------------------

 

 award or decree of any court, arbitrator or governmental or regulatory body by
which the Company, or the assets or properties of the Company are bound.
 
(h) None of the SEC Documents contained, at the time they were filed, any untrue
statement of a material fact or omitted to state any material fact required to
be stated therein or necessary to make the statements made therein in light of
the circumstances under which they were made, not misleading.
 
(i) There is no fact known to the Company (other than general economic
conditions known to the public generally or as disclosed in the SEC Documents)
that has not been disclosed in writing to the Purchasers (which disclosure may
have been made subject to the Purchasers’ execution of a written confidentiality
agreement) that (i) would reasonably be expected to have a material adverse
effect on the business, operations, financial condition or results of operations
of the Company and its subsidiaries taken as a whole, (ii) would reasonably be
expected to materially and adversely affect the ability of the Company to
perform its obligations pursuant to any of the Transaction Agreements, or (iii)
would reasonably be expected to materially and adversely affect the value of the
rights granted to the Purchasers in the Transaction Agreements.
 
(j) Except as reflected or reserved against in the most recent audited balance
sheet of the Company included in the SEC Documents (the “Most Recent Balance
Sheet”), the Company has no liabilities or obligations of any nature whatsoever
(whether absolute, accrued, known or unknown, contingent or otherwise) other
than those incurred in the ordinary course of the Company’s business since the
date of the Most Recent Balance Sheet.  No event or circumstances has occurred
or exists with respect to the Company, any of its subsidiaries or their
respective properties, business, operations, condition (financial or otherwise),
or results of operations, which, under applicable law, rule or regulation,
requires the filing of a Current Report on Form 8-K or any other public
disclosure or announcement prior to the date hereof by the Company but which has
not been so publicly announced or disclosed.
 
(k) The Company has furnished or made available to the Purchasers true and
correct copies of all registration statements, reports and documents, including
proxy statements (other than preliminary proxy statements), filed with the
Securities and Exchange Commission (the “SEC”) by or with respect to the Company
since December 31, 2009 and prior to the date of this Agreement, pursuant to the
Securities Act or the Exchange Act (collectively, the “SEC Documents”).  The SEC
Documents are the only filings made by the Company since December 31, 2009
pursuant to Sections 13(a), 13(c), 14 and 15(d) of the Exchange Act or pursuant
to the Securities Act.  The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by it under Sections 13(a),
13(c), 14 and 15(d) of the Exchange Act since December 31, 2009 and prior to the
date of this Agreement.  The Company meets the “Registrant Requirement” for
eligibility to use Form S-3 under the Securities Act in order to register the
Company’s Common Stock for resales.
 

 
 

--------------------------------------------------------------------------------

 



 
(l) The Company has not provided to the Purchasers any information which
according to applicable law, rule or regulation, should have been disclosed
publicly prior to the date hereof by the Company but which has not been so
disclosed.  As of their respective dates, the SEC Documents complied, and all
similar documents filed with the SEC prior to the Closing Date complied, in all
material respects with the requirements of the Securities Act or the Exchange
Act, as the case may be, and rules and regulations of the SEC promulgated
thereunder and other federal, state and local laws, rules and regulations
applicable to such SEC Documents, and no document similar to the SEC Documents
filed by the Company with the SEC prior to the Closing Date contained, any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading.  The
financial statements of the Company included in the SEC Documents (or
incorporated therein by reference), as of the dates thereof, complied, and all
similar documents filed with the SEC prior to the Closing Date will comply, as
to form in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC and other applicable rules and
regulations with respect thereto.  Such financial statements were prepared in
accordance with generally accepted accounting principles (“GAAP”) applied on a
consistent basis during the periods involved (except (i) as may be otherwise
indicated in such financial statements or the notes thereto or (ii) in the case
of unaudited interim statements, to the extent they may not include footnotes or
may be condensed or summary statements as permitted by Form 10-Q of the SEC) and
fairly present in all material respects the financial position of the Company
and its consolidated subsidiaries as of the dates thereof and the consolidated
results of operations and cash flows for the periods then ended (subject, in the
case of unaudited statements, to normal recurring year-end audit adjustments).
 
(m) The net proceeds of the sale of the Purchased Securities shall be used by
the Company solely for working capital and general corporate purposes.
 
(n) Since the date of the Most Recent Balance Sheet, the Company has not
suffered any material adverse effect on the business, operations, financial
condition or results of operations of the Company and its subsidiaries taken as
a whole or experienced any event or condition that would reasonably be expected
to result in a material adverse effect on the business, operations, financial
condition or results of operations of the Company and its subsidiaries taken as
a whole.
 
(o) The Company is in material compliance with the provisions of the
Sarbanes-Oxley Act of 2002 currently applicable to the Company.  The Company
maintains a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific
 

 
 

--------------------------------------------------------------------------------

 

 authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.  The Company has established disclosure controls and
procedures (as defined in Exchange Act Rules 13a-15 and 15d-15) for the Company
and its subsidiaries and designed such disclosure controls and procedures to
ensure that material information relating to the Company and its subsidiaries is
made known to the certifying officers by others within those entities.  The
Company’s certifying officers have evaluated the effectiveness of the Company’s
controls and procedures as of the end of the period covered by the most recently
filed periodic report under the Exchange Act (such date, the “Evaluation
Date”).  The Company presented in its most recently filed periodic report under
the Exchange Act the conclusions of the certifying officers about the
effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date.  Since the Evaluation Date, there have
been no significant changes in the Company’s internal controls (as such term is
defined in Item 307(b) of Regulation S-K) or, to the Company’s knowledge, in
other factors that could significantly affect the Company’s internal
controls.  The books, records and accounts of the Company and its subsidiaries
accurately and fairly reflect, in all material respects, the transactions in,
and dispositions of, the assets of, and the results of operations of, the
Company and its subsidiaries.  The Company maintains and will continue to
maintain a standard system of accounting established and administered in
accordance with GAAP and the applicable requirements of the Exchange Act.
 
(p) Neither the Company nor any Person acting on its or its behalf has conducted
any “general solicitation” or “general advertising” (as those terms are used in
Regulation D under the Securities Act) in connection with the offer or sale of
any of the Purchased Securities.
 
(q) The Company represents and warrants that (other than Maxim Group LLC and
Equity Source Partners), it has not engaged, consented to nor authorized any
broker, finder or intermediary to act on its behalf, directly or indirectly, as
a broker, finder or intermediary in connection with the transactions
contemplated by this Agreement and the other Transaction Agreements.
 
(r) Assuming the accuracy of the Purchasers’ representations and warranties set
forth in Section 3, neither the Company nor any Person acting on its behalf has,
directly or indirectly, at any time within the past six months, made any offers
or sales of any Company security or solicited any offers to buy any security
under circumstances that would (i) eliminate the availability of the exemption
from registration under Regulation D under the Securities Act in connection with
the offer and sale by the Company of the Purchased Securities as contemplated
hereby or (ii) cause the offering of the Purchased Securities pursuant to the
Transaction Agreements to be integrated with prior offerings by the Company for
purposes of any applicable law, regulation or stockholder approval provisions,
including, without limitation, under the rules and regulations of any trading
market on which any of the securities of the Company are listed or designated.
 

 
 

--------------------------------------------------------------------------------

 



 
(s) The Common Stock is registered pursuant to Section 12(b) or 12(g) of the
Exchange Act, and the Company has taken no action designed to terminate the
registration of the Common Stock under the Exchange Act nor has the Company
received any notification that the SEC is contemplating terminating such
registration.  The Company has not, in the 12 months preceding the date hereof,
received written notice from any trading market on which the Common Stock is or
has been listed or quoted to the effect that the Company is not in compliance
with the listing or maintenance requirements of such trading market.  As of the
date hereof, the Company is in compliance in all material respects with the
requirements for continued trading of the Common Stock on the OTC Bulletin
Board.
 
3.  
Representations and Warranties of the Purchasers.  Each Purchaser hereby
severally and not jointly  represents and warrants to the Company as to itself
only that:

 
(a) Such Purchaser is:  a bona fide resident of the state contained in the
address set forth on the signature page as such Purchaser’s address; at least 21
years of age; and legally competent to execute this Agreement.  This Agreement
has been duly executed and delivered by such Purchaser and, assuming the
authorization, execution and delivery of this Agreement by each other party
hereto, constitutes the legal, valid and binding obligation of such Purchaser,
enforceable against such Purchaser in accordance with its terms, subject to the
effects of any applicable bankruptcy, insolvency, reorganization, fraudulent
conveyance, moratorium or laws of general applicability affecting creditors’
rights generally and to general equitable principles.
 
(b) The execution, delivery and performance by such Purchaser of this Agreement
and the other Transaction Agreements, and the consummation of the transactions
contemplated hereby and thereby, do not and will not breach or constitute a
default under any applicable law or regulation or of any agreement, judgment,
order, decree or other instrument binding on such Purchaser.
 
(c) Such Purchaser has such knowledge and prior substantial investment
experience in financial and business matters, including investment in non-listed
and non-registered securities, and has had the opportunity to review the SEC
Documents and evaluated and understands the merits and risks of investment in
the Company and the Purchased Securities.
 
(d) Such Purchaser acknowledges that the purchase of the Securities involves a
high degree of risk including, but not limited to, the following: (i) an
investment in the Company is highly speculative, and only investors who can
afford the loss of their entire investment should consider investing in the
Company or the Purchased Securities, (ii) such Purchaser may not be able to
liquidate his investment; (iii) transferability of the Securities is extremely
limited; (iv) in the event of a disposition of the Purchased Securities, such
Purchaser could sustain the loss of its entire investment and (v) the
 

 
 

--------------------------------------------------------------------------------

 

 Company has not paid any dividends on the Common Stock since inception and does
not anticipate the payment of dividends on the Common Stock in the foreseeable
future.
 
(e) Such Purchaser represents that she or it is able (i) to bear the economic
risk of this investment, (ii) to hold the Purchased Securities for an indefinite
period of time, and (iii) presently to afford a complete loss of her investment;
and represents that she has sufficient liquid assets so that the illiquidity
associated with this investment will not cause any undue financial difficulties
or affect such Purchaser’s ability to provide for her or its current needs and
possible financial contingencies, and that her commitment to all speculative
investments is reasonable in relation to her net worth and annual income.
 
(f) Such Purchaser is an “accredited investor” as that term is defined in Rule
501(a) of Regulation D promulgated under the Securities Act.  Specifically, the
undersigned is (check appropriate item(s)):
 
_____(i)  
A bank as defined in Section 3(a)(2) of the Securities Act, or a savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act, whether acting in its individual or fiduciary capacity; a broker
or dealer registered pursuant to Section 15 of the Exchange Act; an insurance
company as defined in Section 2(13) of the Securities Act; an investment company
registered under the Investment Company Act of 1940 (the “Investment Company
Act”) or a business development company as defined in Section 2(a)(48) of the
Investment Company Act; a Small Business Investment Company licensed by the U.S.
Small Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958; a plan established and maintained by a state, its
political subdivisions or any agency or instrumentality of a state or its
political subdivisions for the benefit of its employees, if such plan has total
assets in excess of $5,000,000; an employee benefit plan within the meaning of
the Employee Retirement Income Security Act of 1974 (“ERISA”), if the investment
decision is made by a plan fiduciary, as defined in Section 3(21) of ERISA,
which is either a bank, savings and loan association, insurance company, or
registered investment advisor, or if the employee benefit plan has total assets
in excess of $5,000,000 or, if a self-directed plan, with investment decisions
made solely by persons that are accredited investors.

 
_____(ii)  
A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940.

 
_____(iii)  
An organization described in Section 501(c)(3) of the Internal Revenue Code of
1986, as amended, corporation, Massachusetts or similar business trust, or
partnership, not formed

 

 
 

--------------------------------------------------------------------------------

 


 
for the specific purpose of acquiring the securities offered, with total assets
in excess of $5,000,000.

 
_____(iv)  
A director or executive officer of the Company.

 
_____(v)  
A natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of his or her purchase exceeds $1,000,000.

 
_____(vi)  
A natural person who had an individual income in excess of $200,000 in each of
the two most recent years or joint income with that person’s spouse in excess of
$300,000 in each of those years and has a reasonable expectation of reaching the
same income level in the current year.

 
_____(vii)  
A trust, with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the securities offered, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) (i.e., a person who has
such knowledge and experience in financial and business matters that he is
capable of evaluating the merits and risks of the prospective investment).

 
_____(viii)  
An entity in which all of the equity owners are accredited investors.  (If this
alternative is checked, the undersigned must identify each equity owner and
provide statements signed by each demonstrating how each is qualified as an
accredited investor.)

 
(g) Such Purchaser and her or its advisors, if any, have been furnished with all
materials relating to the business, finances and operations of the Company and
materials relating to the offer and sale of the Purchased Shares which have been
requested by such Purchaser.  Such Purchaser and her advisors, if any, have been
afforded the opportunity to ask questions of the Company and have received
satisfactory answers to any such inquiries.  Neither such inquiries nor any
other investigation conducted by or on behalf of such Purchaser or her
representatives or counsel shall modify, amend or affect such Purchaser’s right
to rely on the truth, accuracy and completeness of the materials furnished to
her and the Company’s representations and warranties contained in the
Transaction Agreements.
 
(h) Such Purchaser is not subscribing for the Purchased Securities as a result
of or subsequent to any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over
television or radio, or presented at any seminar or meeting, or any solicitation
of a subscription by a person other than a representative of the Company with
which such Purchaser had a pre-existing relationship in connection with
investments in securities generally.
 

 
 

--------------------------------------------------------------------------------

 



 
(i) Such Purchaser is acquiring the Purchased Securities solely for such
Purchaser’s own account for investment and not with a view to or for sale in
connection with a distribution of any of the Securities.
 
(j) Such Purchaser does not have a present intention to sell any of the
Purchased Securities, nor a present arrangement or intention to effect any
distribution of any of the Purchased Securities to or through any person or
entity for purposes of selling, offering, distributing or otherwise disposing of
any of the Purchased Securities.
 
(k) Such Purchaser may be required to bear the economic risk of the investment
indefinitely because none of the Securities may be sold, hypothecated or
otherwise disposed of unless subsequently registered under the Securities Act
and applicable state securities laws or an exemption from registration is
available. Any resale of any of the Securities can be made only pursuant to (i)
a registration statement under the Securities Act which is effective and current
at the time of sale or (ii) a specific exemption from the registration
requirements of the Securities Act.  In claiming any such exemption, such
Purchaser will, prior to any offer or sale or distribution of any Securities
advise the Company and, if requested, provide the Company with a favorable
written opinion of counsel, in form and substance reasonably satisfactory to
counsel to the Company, as to the applicability of such exemption to the
proposed sale or distribution.
 
(l) Such Purchaser understands that the exemption afforded by Rule 144
promulgated by the SEC under the Securities Act (“Rule 144”) will not become
available with respect to any Purchased Securities for at least six months from
the date of payment for such Securities and any sales in reliance on Rule 144,
if then available, can be made only in accordance with the terms and conditions
of that rule, including, among other things, a requirement that the Company then
be subject to, and current, in its periodic filing requirements under the
Exchange Act, and, among other things, a limitation on the amount of shares of
Common Stock that may be sold in specified time periods and the manner in which
the sale can be made; and that, in case Rule 144 is not applicable to a
disposition of the Purchased Securities, compliance with the registration
provisions of the Securities Act or some other exemption from such registration
provisions will be required.
 
(m) Such Purchaser acknowledges that at such time, if ever, as any of the
Purchased Securities are registered, sales of such Purchased Securities will be
subject to applicable non-United States and state securities laws.
 
(n) Such Purchaser represents and warrants that she has not engaged, consented
to nor authorized any broker, finder or intermediary to act on her behalf,
directly or indirectly, as a broker, finder or intermediary in connection with
the transactions contemplated by this Agreement and the other Transaction
Agreements.
 

 
 

--------------------------------------------------------------------------------

 



 
(o) Such Purchaser understands that the legends set forth in Section 1 shall be
placed on the certificates evidencing the Purchased Securities to the effect
that the Purchased Securities have not been registered under the Securities Act
or applicable state securities laws and appropriate notations thereof will be
made in the Company’s stock books.  Stop transfer instructions may be placed
with the transfer agent of the Purchased Securities.
 
(p) Such Purchaser understands that the Purchased Securities are being offered
and sold to the undersigned in reliance on specific exemptions from the
registration requirements of United States Federal and state securities laws and
that the Company is relying upon the truth and accuracy of the representations,
warranties, agreements, acknowledgments and understandings of the undersigned
set forth herein in order to determine the applicability of such exemptions and
the suitability of the undersigned to acquire the Purchased Securities.
 
4.  
Covenants of the Company.  The Company hereby further represents to or covenants
and agrees with each Purchaser as follows:

 
(a) The Company covenants and agrees that all shares of Common Stock that may be
issued upon the conversion of the Series C Preferred Stock and exercise of the
Warrants will, upon issuance, be validly issued and outstanding, fully paid and
nonassessable, and free from all taxes, liens and charges with respect to the
issuance thereof.  The Company further covenants and agrees that the Company
will at all times during the period that the Purchased Securities may be
exercised or converted (the “Conversion Period”), have authorized and reserved,
free from preemptive rights, a sufficient number of shares of its Common Stock
to provide for the conversion of the Series C Preferred Stock and the exercise
of the Warrants.  If at any time during the Conversion Period the number of
authorized but unissued shares of Common Stock shall not be sufficient to permit
exercise or conversion of the Purchased Securities, the Company will take such
corporate action as may be necessary to increase its authorized but unissued
shares of Common Stock to such number of shares as shall be sufficient for such
purposes.
 
(b) Except and to the extent as expressly waived or consented to by the
Purchasers in writing, the Company will not, by amendment of its articles of
incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Company, but will at all times in good
faith assist in the carrying out of all the provisions of the Purchased
Securities and in the taking of all such action as may be necessary or
appropriate in order to protect the rights of the Purchasers against impairment.
 
(c) (i)           On the date hereof, the Company shall enter into the
Registration Rights Agreement with the Purchasers.  The Company agrees to file a
registration statement on Form S-3 or other comparable form, or to file a
post-effective amendment to its recently filed Form S-3 (the “Registration
Statement”), with the SEC no later than 60 days from
 

 
 

--------------------------------------------------------------------------------

 

 the date hereof (the “Filing Date”).  The Registration Statement shall register
the greatest amount of shares of the Company’s Common Stock issuable upon (A)
conversion of the Series C Preferred Stock, and (B) exercise of the Warrants
(the “Shares”) as deemed allowable by the SEC.  The Company agrees to use its
best efforts to have the Registration Statement declared effective as soon as
practicable and no later than 120 days following the date hereof (the
“Effectiveness Date”) and shall use its best efforts to keep the Registration
Statement effective until the Shares are sold.  Each Purchaser agrees to execute
and/or deliver such documents in connection with such registration as the
Company may reasonably request.
 
(ii) If for any reason the SEC does not permit all of the Shares to be included
in the Registration Statement initially filed pursuant to Section 4(c)(i), then
the Company shall prepare and file as soon as possible after the date on which
the SEC shall indicate as being the first date or time that such filing may be
made (the “Subsequent Filing Date”) an additional Registration Statement
covering the resale of all Shares not already covered by an existing and
effective Registration Statement.  The Company shall use its best efforts to
cause such Registration Statement to be declared effective under the Securities
Act as soon as possible but, in any event, no later than the date that is 60
days following the Subsequent Filing Date (the “Subsequent Effectiveness Date”),
and shall use its best efforts to keep such Registration Statement continuously
effective under the Securities Act until such Shares are sold.
 
(iii) If a Registration Statement is not (x) filed with the SEC on or before the
Filing Date or the Subsequent Filing Date, as applicable, or (y) declared
effective by the SEC on or before the Effectiveness Date or the Subsequent
Effectiveness Date, as applicable (each such event referred to in foregoing
clauses (x) and (y), a “Registration Default”), then in such event as partial
relief for the damages to the Purchasers by reason of any such delay in or
reduction of her ability to sell the Shares and not as a penalty (which remedy
shall not be exclusive of any other remedies available at law or equity), the
Company hereby agrees to promptly pay to the Purchasers an amount in cash equal
to 1.0% of the aggregate Purchase Price of such Shares for each 30-day period
(prorated for periods of less than 30 days) following the Registration Default
during which such Registration Default remains uncured; provided, however, that
the payments described in this sentence shall not exceed an amount equal to
10.0% of the aggregate Purchase Price of such Shares.  The Company shall not
file any registration statement (other than in connection with shares offered to
employees on Form S-8), until the Registration Statement or Registration
Statements covering the resale of all the Shares are effective.
 
(d) In order to enable the Purchasers to sell the Purchased Securities under
Rule 144 of the Securities Act, commencing on the date hereof and ending at such
time as the Purchasers can freely sell all of the Common Stock issuable upon
exercise or conversion of the Purchased Securities without restriction under the
Securities Act, the Company shall use its best efforts to timely file (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by the Company after the date hereof pursuant to
the Exchange Act.  During such period, if the Company is not required to file
reports pursuant to such laws, it will prepare and furnish to the Purchasers
 

 
 

--------------------------------------------------------------------------------

 

 and make publicly available in accordance with Rule 144(c) such information as
is required for the Purchasers to sell the Purchased Securities under Rule 144.
 
(e) The Company agrees to timely file a Form D with respect to the Purchased
Securities as required under Regulation D and to provide a copy thereof to the
Purchasers promptly after such filing.  The Company shall make all filings and
reports relating to the offer and sale of the Purchased Securities required
under applicable securities or “Blue Sky” laws of the states of the United
States promptly following the Closing Date.
 
(f) The Company shall not, and shall cause its Affiliates not to, sell, offer
for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that will be integrated
with the offer or sale of the Purchased Securities in a manner that would
require the registration under the Securities Act of the sale of the Purchased
Securities to the Purchasers.
 
(g) By 9:00 a.m., New York City time, on the business day immediately following
the execution of this Agreement, the Company shall issue a press release (the
“Press Release”) reasonably acceptable to the Purchasers disclosing all material
terms of the transactions contemplated hereby.  On or before 5:30 p.m., New York
City time, on the fourth business day following the execution of this Agreement
(or such earlier time as required by law), the Company will file a Current
Report on Form 8-K with the SEC describing the terms of the Transaction
Agreements (and including as exhibits to such Current Report on Form 8-K the
material Transaction Agreements (including, without limitation, this Agreement,
the forms of Warrant and the Registration Rights Agreement)).
 
(h) In addition to the indemnity provided in the Registration Rights Agreement,
the Company agrees to, jointly and severally, indemnify, defend and hold each
Purchaser and all of her or its employees, trustees, agents, representatives and
Affiliates (each, a “Purchaser Party”) harmless from any and all losses,
liabilities, obligations, claims, contingencies, damages, costs and expenses,
including, without limitation, all judgments, amounts paid in settlements, court
costs and reasonable attorneys’ fees and costs of investigation that any such
Purchaser Party may suffer or incur whether direct, indirect or consequential,
as a result of or arising from or relating to or in connection with (i) any
breach of any of the representations, warranties, covenants or agreements made
by the Company in this Agreement or in the other Transaction Agreements, or (ii)
any action instituted against a Purchaser Party, or any of their respective
Affiliates, by any Person who is not an Affiliate of such Purchaser Party, with
respect to any of transactions contemplated by the Transaction Agreements
(unless such action is based upon any conduct by such Purchaser Party that
constitutes fraud, gross negligence or willful misconduct).   To the extent that
the undertaking to indemnify, pay and hold harmless set forth in this Section
4(h) may be unenforceable because it is violative of any law or public policy,
the Company shall contribute the maximum portion which it is permitted to pay
and satisfy under applicable law, to the payment and satisfaction of all
indemnified matters incurred by the Purchaser Parties.
 

 
 

--------------------------------------------------------------------------------

 



 
(i) Unless otherwise approved in writing by the Purchasers, the Company shall
not use any proceeds from the sale of the Purchased Securities hereunder other
than for working capital or general corporate purposes.
 
(j) (i)           From and after the Closing Date, so long as any shares of
Series C Preferred Stock are outstanding, the holders of a majority of the
Series C Preferred Stock, voting together as a single class, shall have the
right to elect four members (the “Series C Board Members”) of the Company’s
board of directors (the “Board”); provided, that each Series C Board Member
shall require the consent of the Chief Executive Officer of the Company, such
consent not to be unreasonably conditioned, withheld or delayed.
 
(ii) The Company shall provide the Series C Board Members with all notices,
minutes, consents and other materials, financial or otherwise, which the Company
provides to the other members of the Board and committees thereof in their
capacity as such.  At least one Series C Board Member shall be a member of each
committee of the Board, subject to applicable law and the rules and regulations
of the SEC and the principal trading market on which the Company’s capital stock
is traded.
 
(iii) The Company shall reimburse each Series C Board Member for his or her
out-of-pocket expenses incurred in connection with his or her participation as a
member of the Board, in a manner consistent with the Company’s policies for
reimbursing such expenses of the members of the Board.  In addition, the Company
shall pay to each Series C Board Member, in his or her capacity as a
non-employee member of the Board, the same compensation as to which all
non-employee members of the Board are entitled, in their capacity as such,
subject to compliance with applicable law.  The Company shall indemnify each
Series C Board Member to the same extent it indemnifies its other directors
pursuant to its organizational documents and applicable law.
 
(iv) From and after the Closing Date, so long as any shares of Series C
Preferred Stock are outstanding, the holders of a majority of the Series C
Preferred Stock, voting together as a single class, shall have the right to
appoint a representative (a “Board Representative”) to attend each meeting of
the Board as a non-voting observer, whether such meeting is conducted in person
or by teleconference.  A Board Representative shall have the right to present
matters for consideration by the Board and to speak on matters presented by
others at such meetings of the Board.  The Company shall cause the Board
Representative to be provided with all communications and materials that are
provided by the Company or its advisors to the members of the Board generally,
at the same time and in the same manner that such communications and materials
are provided to such members, including all notices, board packages, reports,
presentations, minutes and consents.
 
5.  
Closing Date.  The Closing Date shall occur on the date this Subscription
Agreement is executed, after each of the conditions contemplated by Sections 6
and 7 shall have either been satisfied or been waived by the party in whose
favor such conditions run.

 

 
 

--------------------------------------------------------------------------------

 

 
6.  
Conditions to the Company’s Obligation to Sell.  Each Purchaser understands that
the Company’s obligation to sell the Purchased Securities to such Purchaser
pursuant to this Agreement on the Closing Date is conditioned upon:

 
(a) Delivery by such Purchaser to the Company of immediately available funds as
payment in full of an amount equal to the Purchase Price for the Purchased
Securities in accordance with this Agreement;
 
(b) The accuracy in all material respects on the Closing Date of the
representations and warranties of such Purchaser contained in this Agreement,
each as if made on such date, and the performance by such Purchaser on or before
such date of all covenants and agreements of such Purchaser required to be
performed on or before such date;
 
(c) There shall not be in effect any law, rule or regulation prohibiting or
restricting the transactions contemplated hereby, or requiring any consent or
approval which shall not have been obtained; and
 
(d) No preliminary or permanent injunction or other order issued by any court or
governmental or regulatory authority, domestic or foreign, nor any statute,
rule, regulation, decree or executive order promulgated or enacted by any
governmental or regulatory authority, domestic or foreign, that declares this
Agreement invalid or unenforceable in any material respect or that prevents the
consummation of the transactions contemplated hereby shall be in effect; and no
action or proceeding before any court or regulatory authority, domestic or
foreign, shall have been instituted or threatened in writing by any governmental
or regulatory authority, domestic or foreign, or by any other Person (other than
the Company or any of its Affiliates), which seeks to prevent or delay the
consummation of the transactions contemplated by this Agreement or which
challenges the validity or enforceability of this Agreement and which, in any
such case, in the opinion of counsel to the Company, has a reasonable likelihood
of success.
 
7.  
Conditions to each Purchaser’s Obligations to Purchase.  The Company understands
that each Purchaser’s obligation to purchase the Purchased Securities on the
Closing Date is conditioned upon:

 
(a) The execution and delivery of this Agreement and the other Transaction
Agreements by the Company;
 
(b) Delivery by the Company to such Purchaser of the Certificate and the
Warrants in accordance with this Agreement;
 
(c) The accuracy in all material respects on the Closing Date of the
representations and warranties of the Company contained in this Agreement, each
as if made on such date, and the performance by the Company on or before such
date of all covenants and agreements of the Company required to be performed on
or before such date;
 

 
 

--------------------------------------------------------------------------------

 

 
 
(d) There shall not be in effect any law, rule or regulation prohibiting or
restricting the transactions contemplated hereby, or requiring any consent or
approval that shall not have been obtained;
 
(e) From and after the date hereof to and including the Closing Date, trading in
securities generally on the OTC Bulletin Board shall not have been suspended or
limited; and
 
(f) No preliminary or permanent injunction or other order issued by any court or
governmental or regulatory authority, domestic or foreign, nor any statute,
rule, regulation, decree or executive order promulgated or enacted by any
governmental or regulatory authority, domestic or foreign, that declares this
Agreement invalid or unenforceable in any material respect or that prevents the
consummation of the transactions contemplated hereby shall be in effect; and no
action or proceeding before any court or regulatory authority, domestic or
foreign, shall have been instituted or threatened in writing by any governmental
or regulatory authority, domestic or foreign, or by any other Person (other than
such Purchaser or any of such Purchaser’s Affiliates), which seeks to prevent or
delay the consummation of the transactions contemplated by this Agreement or
which challenges the validity or enforceability of this Agreement and which, in
any such case, in the opinion of counsel to such Purchaser, has a reasonable
likelihood of success.
 

 
 

--------------------------------------------------------------------------------

 



 
8.  
Notices.  All notices, requests, consents and other communications hereunder
(each, a “Notice”) to any party shall be in writing and shall be delivered in
person or sent by facsimile (provided a copy is thereafter promptly delivered as
provided in this Section 8) or nationally recognized overnight courier,
addressed to such party at the address or facsimile number set forth below or
such other address or facsimile number as may hereafter be designated in writing
by such party to the other parties:

 


 
COMPANY:
Premier Alliance Group, Inc.
4521 Sharon Road, suite 300
Charlotte, NC 28211
 
Mark Elliott, President
Telephone No.: 704-521-8077
Facsimile No.:  704-521-8078
 
with a copy to:
 
Law Offices of Michael H. Freedman, PLLC
394 White Birch Lane
Jericho, New York 11753
Attn: Michael H. Freedman, Esq.
Telephone No.:  (516) 767-1697
Facsimile No.:  (877) 315-1908
PURCHASERS:
At the address set forth on the signature page of this Agreement.
 
with a copy to:
 
Proskauer Rose LLP
Eleven Times Square
New York, NY 10036-8299
Attn: Ori Solomon, Esq.
Telephone No.: (212) 969-3624
Facsimile No.: (212) 969-2900

All such Notices shall only be duly given and effective upon receipt (or refusal
of receipt).
 
9.  
Governing Law: Miscellaneous.

 
(a) This Agreement shall be governed by, and interpreted and enforced in
accordance with, the laws of the State of New York for contracts to be wholly
performed in such state and without giving effect to the principles of conflict
of laws of such state which would result in the application of the laws of any
other jurisdiction.  Each of the parties
 

 
 

--------------------------------------------------------------------------------

 

 consents to the exclusive jurisdiction of the federal courts whose districts
encompass any part of the City of New York or the state courts of the State of
New York sitting in the City of New York in connection with any dispute arising
under this Agreement and hereby waives, to the maximum extent permitted by law,
any objection, including any objection based on forum non conveniens, to the
bringing of any such proceeding in such jurisdictions. To the extent determined
by such court, the Company shall reimburse the Purchasers for any reasonable
legal fees and disbursements incurred by the Purchasers in enforcement of or
protection of any of its rights under any of the Transaction Agreements.
 
(b) No delay on the part of any party in the exercise of any right, power or
remedy shall operate as a waiver thereof, nor shall any single or partial
exercise by any party of any right, power or remedy preclude any other or
further exercise thereof, or the exercise of any other right, power or remedy.
 
(c) This Agreement shall inure to the benefit of and be binding upon the
successors and assigns of each of the parties hereto.
 
(d) All pronouns and any variations thereof refer to the masculine, feminine or
neuter, singular or plural, as the context may require.
 
(e) This Agreement may be signed (including by facsimile transmission) in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
(f) The headings of this Agreement are for convenience of reference only and
shall not form part of, or affect or alter the meaning or interpretation of any
provisions hereof.
 
(g) If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement or the validity or
enforceability of this Agreement in any other jurisdiction.
 
(h) This Agreement may be amended only by an instrument in writing signed by
each of the parties hereto.
 
(i) Except for the other Transaction Agreements, this Agreement supersedes all
prior agreements and understandings among the parties hereto with respect to the
subject matter hereof.
 
10.  
Survival of Representations and Warranties. The Company’s and the Purchasers’
representations and warranties herein shall survive the execution and delivery
of this Agreement and the delivery of the Certificate and the Warrants and the
payment of the Purchase Price, and shall inure to the benefit of the Purchasers
and the Company and their respective successors and assigns.

 
[Signature page follows immediately]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
on the date and year first above written.
 


 
PREMIER ALLIANCE GROUP,
INC.                                                                          PURCHASER
 
River Charitable Remainder Unitrust
 
f/b/o Isaac Blech
 


 
By:                                                        
Mark Elliott,
President                                                                   Isaac
Blech, Trustee
 
Address:               75 Rockefeller Plaza, 29th Floor
New York, NY  10019
 


 


Miriam Blech
 
Address:               75 Rockefeller Plaza, 29th Floor
New York, NY  10019
 


 


 

 
 

--------------------------------------------------------------------------------

 

Schedule 1
 
Purchased Securities
 


 

 
Shares of
Series C Preferred Stock
Warrants
     
River Charitable Remainder Unitrust f/b/o Isaac Blech
952,381
2,857,142
Miriam Blech
1,428,571
4,285,714



 

 
 

--------------------------------------------------------------------------------

 

Exhibit A
 
Certificate of Designation
 

 
 

--------------------------------------------------------------------------------

 
